RENDERED: JANUARY 22, 2021; 10:00 A.M.
                          TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0055-MR


COMMONWEALTH OF KENTUCKY                                            APPELLANT


                APPEAL FROM FAYETTE CIRCUIT COURT
v.             HONORABLE ERNESTO M. SCORSONE, JUDGE
                     ACTION NO. 09-CR-01663-002


REBECCA DAWN HAMPTON                                                  APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; TAYLOR AND L. THOMPSON,
JUDGES.

TAYLOR, JUDGE: Commonwealth of Kentucky brings this appeal from a

December 12, 2019, order of the Fayette Circuit Court granting Rebecca Dawn

Hampton’s application to vacate and expunge her prior felony conviction. We

affirm.

            On November 4, 2009, Hampton was indicted by a Fayette County

Grand Jury of trafficking in controlled substance in or near school (within 1,000
yards of a school - Kentucky Revised Statutes (KRS) 218A.1411).1 Pursuant to a

plea agreement with the Commonwealth, Hampton pleaded guilty to trafficking in

controlled substance in or near school (within 1,000 yards of a school). There is no

dispute this offense was a Class D felony. KRS 218A.1411. By Final Judgment

entered March 1, 2010, Hampton was sentenced to one year of imprisonment,

which was probated for three years.

                On August 29, 2019, Hampton filed an Application to Vacate and

Expunge Felony Conviction in the Fayette Circuit Court. Hampton argued that her

felony conviction was eligible for expungement under KRS 431.073.2 The circuit

court ultimately agreed. By a December 12, 2019, order, the circuit court granted

Hampton’s application to vacate and expunge her felony conviction. This appeal

follows.

                The Commonwealth claims the circuit court erroneously granted

Hampton’s motion to expunge her felony conviction by improperly interpreting

KRS 431.073(1)(d). More particularly, the Commonwealth believes that a proper

interpretation of KRS 431.073(1)(d) would exclude expungement of Hampton’s




1
 Kentucky Revised Statutes (KRS) 218A.1411 was amended in June 2011 to shrink the
enhancement zone around schools and classrooms from 1,000 yards to 1,000 feet.
2
    KRS 431.073 was amended effective June 27, 2019.


                                             -2-
Class D felony conviction. The Commonwealth argues that the circuit court’s

interpretation of KRS 431.073(1)(d) was too broad.

              It is well-established that interpretation of a statute presents an issue

of law for the Court, and our review proceeds de novo. Spencer Cty. Pres., Inc. v.

Beacon Hill, LLC, 214 S.W.3d 327, 329 (Ky. App. 2007). When interpreting an

ambiguous statute, “[o]ur duty . . . is to ascertain and give effect to the intent of the

general assembly.” Id. at 329. In so doing, words are to be afforded their ordinary

or plain meaning unless same would lead to an absurd result. Cosby v.

Commonwealth, 147 S.W.3d 56, 59 (Ky. 2004); Ky. Occupational Safety and

Health Review Comm’n v. Estill Cty. Fiscal Court, 503 S.W.3d 924, 929 (Ky.

2016). And, a statute is to be interpreted by considering it as a whole. Cosby, 147

S.W.3d at 58. Our review proceeds accordingly.

             KRS 431.073 sets forth statutory law relating to expungement of

felony convictions. Resolution of this appeal is dependent upon a proper

interpretation of KRS 431.073(1), which provides:

             (1) Any person who has been:

                    (a) Convicted of a Class D felony violation
                    of KRS 17.175, 186.990, 194A.505,
                    194B.505, 217.181, 217.207, 217.208,
                    218A.140, 218A.1415, 218A.1416,
                    218A.1417, 218A.1418, 218A.1423,
                    218A.1439, 218A.282, 218A.284,
                    218A.286, 218A.320, 218A.322, 218A.324,
                    218A.500, 244.165, 286.11-057, 304.47-


                                           -3-
                   025, 324.990, 365.241, 434.155, 434.675,
                   434.850, 434.872, 511.040, 512.020,
                   514.030, 514.040, 514.050, 514.060,
                   514.065, 514.070, 514.080, 514.090,
                   514.100, 514.110, 514.120, 514.140,
                   514.150, 514.160, 516.030, 516.060,
                   516.090, 516.108, 517.120, 518.040,
                   522.040, 524.100, 525.113, 526.020,
                   526.030, 528.020, 528.040, 528.050,
                   530.010, or 530.050;

                   (b) Convicted of a series of Class D felony
                   violations of one (1) or more statutes
                   enumerated in paragraph (a) of this
                   subsection this section arising from a single
                   incident;

                   (c) Granted a full pardon; or

                   (d) Convicted of a Class D felony, or an
                   offense prior to January 1, 1975 which was
                   punishable by not more than five (5) years’
                   incarceration, which was not a violation
                   of KRS 189A.010, 508.032, or 519.055,
                   abuse of public office, a sex offense, or an
                   offense committed against a child, and did
                   not result in serious bodily injury or death;
                   or of a series of felony offenses eligible
                   under this paragraph;

            may file with the court in which he or she was convicted
            an application to have the judgment vacated. The
            application shall be filed as a motion in the original
            criminal case. The person shall be informed of the right
            at the time of adjudication.

            The Commonwealth urges this Court to narrowly interpret KRS

431.073(1)(d) as applicable to only those persons convicted of a Class D felony



                                        -4-
prior to January 1, 1975. Under this narrow interpretation, Hampton’s Class D

felony would not qualify for expungement. The Commonwealth’s proposed

interpretation would necessarily require eliminating the conjunction “or” from the

beginning of Section (1)(d) of the statute – “convicted of a Class D felony, or an

offense prior to January 1, 1975 which was punishable by not more than five (5)

years’ incarceration[.]” KRS 431.073(1)(d) (emphasis added). Respectfully, we

must reject the Commonwealth’s interpretation as contrary to the plain meaning of

KRS 431.073(1)(d) and also as contrary to legislative intent.

             The pivotal language of KRS 431.073(1)(d) reads “[a]ny person who

has been: Convicted of a Class D felony, or an offense prior to January 1, 1975

which was punishable by not more than five (5) years’ incarceration . . . may file

. . . an application” for expungement of said offense. The common definition of

“or” is a “word to indicate an alternative.” MERRIAM-WEBSTER DICTIONARY (10th

ed. 2002). Applying this common definition of the word “or” to the above pivotal

language in KRS 431.073(1)(d), we interpret the statute as clearly creating two

classes of persons eligible to apply for expungement: a person convicted of a

Class D felony, or a person convicted of an offense prior to January 1, 1975, which

was punishable by not more than five-years’ incarceration.

             Additionally, our interpretation of KRS 431.073(1)(d) comports with

legislative intent. Section (1)(d) and Section (4) of KRS 431.073 were



                                        -5-
concomitantly enacted by the General Assembly on June 27, 2019. KRS

431.073(4) provides:

            (4) (a) In an application pursuant to subsection (1)(d) of
            this section, upon the filing of the Commonwealth’s
            response objecting to the vacating of a judgment and
            expungement of a record, the court shall schedule a
            hearing within one hundred twenty (120) days of the
            Commonwealth’s response. The prosecutor shall specify
            in the objection the reasons for believing a denial of the
            application is justified. At the hearing at which the
            applicant or his or her attorney must be present, the
            applicant must prove by clear and convincing evidence
            that:

               1. Vacating the judgment and expunging the record is
               consistent with the welfare and safety of the public;

               2. The action is supported by his or her behavior
               since the conviction or convictions, as evidenced that
               he or she has been active in rehabilitative activities in
               prison and is living a law-abiding life since release;

               3. The vacation and expungement is warranted by the
               interests of justice; and

               4. Any other matter deemed appropriate or necessary
               by the court to make a determination regarding the
               petition for expungement is met.

            (b) At the hearing, the applicant may testify as to the
            specific adverse consequences he or she may be subject
            to if the application is denied. The court may hear
            testimony of witnesses and any other matter the court
            deems proper and relevant to its determination regarding
            the application. The Commonwealth may present proof
            of any extraordinary circumstances that exist to deny the
            application. A victim of any offense listed in the



                                        -6-
             application shall have an opportunity to be heard at any
             hearing held under this section.

             (c) If the court determines that circumstances warrant
             vacation and expungement and that the harm otherwise
             resulting to the applicant clearly outweighs the public
             interest in the criminal history record information being
             publicly available, then the original conviction or
             convictions shall be vacated and the records shall be
             expunged. The order of expungement shall not preclude
             a prosecutor’s office from retaining a nonpublic record
             for law enforcement purposes only.

             As gleaned from above, KRS 431.073(4) sets forth additional

requirements that an individual must meet to be entitled to expungement under

KRS 431.073(1)(d). These additional requirements are stricter than the

requirements for individuals seeking expungement under KRS 431.073(1)(a)-(c).

In enacting these stricter requirements, the General Assembly recognized that a

more expansive class of individuals would be eligible to apply for expungement

under KRS 431.073(1)(d). Thus, our broader interpretation of KRS 431.073(1)(d)

comports with the legislative intent as gleaned from the concomitant enactment of

KRS 431.073(4).

             We view any remaining contentions of error to be moot or without

merit. In sum, we are of the opinion that the circuit court properly granted

Hampton’s application to expunge her prior Class D felony conviction.

             For the foregoing reasons, the order of the Fayette Circuit Court is

affirmed.


                                         -7-
           ALL CONCUR.

BRIEF FOR APPELLANT:                  BRIEF FOR APPELLEE:

Daniel Cameron                        Ted Houlehan
Attorney General of Kentucky          Lexington, Kentucky

Lindsay Bishop-Hore
Special Assistant Attorney General
Frankfort, Kentucky




                                     -8-